Citation Nr: 1743783	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-34 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for residuals of injury to right knee with degenerative joint disease from June 15, 2017, and thereafter.

2. Entitlement to a rating in excess of 30 percent for residuals of injury to right knee with degenerative joint disease from October 14, 2015 until June 14, 2017.

3. Entitlement to a rating in excess of 20 percent for residuals of injury to right knee with degenerative joint disease from March 16, 2011 until October 13, 2015.

4. Entitlement to a rating in excess of 10 percent for residuals of injury to right knee with degenerative joint disease prior to March 16, 2011.

5. Entitlement to a rating in excess of 10 percent for status post navicular fracture, left foot, with plantar fasciitis prior to October 14, 2015 and in excess of 20 percent thereafter.

6. Entitlement to service connection for sleep apnea as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2011 rating decisions of the VA Regional Offices (RO) in Philadelphia, Pennsylvania and Baltimore, Maryland, respectively. Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Baltimore.

In October 2013, the Veteran testified at a hearing conducted before the undersigned. A transcript of the hearing has been associated with the claims file.

The claims were remanded by the Board in January 2015 for further development.

The issue of entitlement to service connection for sleep apnea as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence demonstrates that throughout the appeals period the Veteran's residuals of injury to right knee with degenerative joint disease was manifested by semilunar cartilage condition with episodes of frequent locking and pain.

2. The evidence demonstrates that prior to October 14, 2015 the Veteran's residuals of injury to right knee with degenerative joint disease were manifested by subjective complaints of pain. Objectively the Veteran's right knee was manifested by range of motion from 0 to 80 degrees in right leg flexion and normal right leg extension, with arthritis based on x-ray findings and no instability or subluxation.

3. The evidence demonstrates that from October 14, 2015 until June 14, 2017, the Veteran's residuals of injury to right knee with degenerative joint disease was manifested by subjective complaints of constant pain, swelling, cracking, locking, and giving away. Objectively the Veteran's right knee was manifested by range of motion from 0 to 70 degrees in right leg flexion and 140 to 25 degrees in right leg extension and no instability or subluxation.

4. The evidence demonstrates that from June 15, 2017, the Veteran's residuals of injury to right knee with degenerative joint disease was manifested by subjective complaints of severe pain and swelling. Objectively the Veteran's right knee was manifested by range of motion from 0 to 90 degrees in right leg flexion and 90 to 40 degrees in right leg extension and no instability or subluxation.

5. Prior to October 14, 2015, the Veteran's status post navicular fracture, left foot, with plantar fasciitis was not manifested by mild tenderness along the proximal third plantar aspect, no evidence of abnormal weight bearing, no calluses on the medial border, and Achilles in mild valgus

6. From October 14, 2015, the Veteran's status post navicular fracture, left foot, with plantar fasciitis was manifested by marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.


CONCLUSIONS OF LAW

1. The criteria for a separate rating of 20 percent throughout the appeals period for semilunar cartilage condition associated with the Veteran's service-connected residuals of injury to right knee with degenerative joint disease, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

2. The criteria for a rating of 10 percent, but not greater, for residuals of injury to right knee with degenerative joint disease, based on limitation, prior to October 14, 2015 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

3. The criteria for an increased rating in excess of 30 percent for residuals of injury to right knee with degenerative joint disease based on limitation, from October 14, 2015 until June 14, 2017, and thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

4. The criteria for an increased rating in excess of 40 percent for residuals of injury to right knee with degenerative joint disease, based on limitation, from June 15, 2017, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

5. The criteria for an increased rating in excess of 10 percent for the Veteran's status post navicular fracture, left foot, with plantar fasciitis, prior to October 14, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5276 (2016).

6. The criteria for an increased rating in excess of 20 percent for the Veteran's status post navicular fracture, left foot, with plantar fasciitis, from October 14, 2015, and thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Right Knee

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2016).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25 . 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Prior to October 15, 2014

Prior to March 16, 2011, the Veterans right knee disability was rated as 10 percent disabling. It was evaluated as 20 percent from March 16, 2011, through October 13, 2015.

The Veteran's claim for entitlement to an increased rating in excess of 10 percent for his right knee disability was received in April 2008.

A September 2008 VA medical examination of the right knee reflects the Veteran's subjective complaints of severe pain and difficulty in prolonged standing and walking. Objectively, the report reflects no instability; however, mild tenderness along the medial and lateral aspects of the right knee. Additionally, the examination report noted the Veteran's use of knee braces for support. The examination further reflects right knee flexion with active motion of 0 to 90 degrees, with pain at 80 degrees. There was no additional loss of motion on repetitive testing. Lastly, the examiner diagnosed the Veteran with right knee strain status post residuals of right knee surgery. 

A July 2010 VA medical examination of the right knee reflects the Veteran's subjective complaints of pain, and decreased motion. Objectively, the report reflects crepitation; however, no instability. The examination further reflects right knee flexion with motion of 0 to 110 degrees. The examination further noted the Veteran's right knee leg extension as normal. There was no additional loss of motion on repetitive testing.

In the July 2017 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's right knee disability to 20 percent disabling , effective March 16, 2011; based in part on a VA MRI reflecting the Veteran with complete tear of the lateral meniscus, incomplete tear of the medial meniscus, and the Veteran's use of a knee brace.

An April 29, 2008 VA MRI reflects the Veteran with pain and locking. The MRI report further found the Veteran with tricompartmental osteoarthritic changes in the right knee with lateral joint space with associated degeneration and tear of the lateral meniscus.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's right knee has range of motion from at least 0 to 80 degrees in regard to flexion, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See September 2008 VA medical examination).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. While the Veteran has complained of right knee instability; joint instability can be objectively diagnosed upon clinical examination. Thus, even if the Veteran sincerely believes that his knee experiences stability, instability itself, can be clinically tested for and diagnosed. Thus, the Board finds the objective testing reflecting no instability or subluxation, more probative than the Veteran's lay statements in this regard. As such, a rating under this diagnostic code is not applicable. 

A separate rating of 20 percent under DC 5258 is warranted because the evidence reflects the Veteran with a semilunar cartilage condition with frequent episodes of locking and pain into the right knee joint. 

A separate rating under Diagnostic Code 5259 would not be warranted, because the symptoms related to the Veteran's right knee semilunar cartilage condition are compensated by the rating under Diagnostic Code 5258. The evaluation of same disability or the same manifestation under various diagnoses, a practice known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). In determining if separate ratings may be assigned for different service-connected conditions "[T]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). If the symptoms are "distinct and separate" then the individual is entitled to separate disability ratings for the various conditions. Id.   

Here, the Veteran's residual symptoms associated with his right knee semilunar removal are the same or similar manifestations with regard to his right knee similar tear. As such, a separate compensable under Diagnostic Code 5259 is not warranted.

A rating under DC 5260 is not applicable. A 10 percent rating is warranted for leg flexion limited to 45 degrees. The Veteran's right leg flexion is limited at 80 degrees due to pain. 

A rating under DC 5261 is not applicable. A 10 percent rating is warranted for leg extension limited to 10 degrees. Here, the claims folder fails to reflect the Veteran's right knee extension was to 10 degrees or more.

As noted above, the Veteran is not entitled to a compensable rating for limitation of motion. However, disabilities of traumatic arthritis substantiated by x-ray (DC 5010) are rated under DC 5003 (degenerative arthritis/osteoarthritis). Under DC 5003, arthritis based on x-ray findings will be rated on limitation of motion, or if noncompensable, assigned a 10 percent rating. The record reflects that the Veteran's osteoarthritis has been substantiated by x-ray. Thus, the Veteran is entitled to a 10 percent evaluation for his right knee under DC 5003.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain and weakness. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

In conclusion, based on the objective clinical evidence, a separate rating of 20 percent under DC 5258 is warranted for the Veteran's semilunar cartilage condition associated with his service-connected residuals of injury to right knee with degenerative joint disease. Additionally, a separate rating of 10 percent under DC 5003 is warranted for osteoarthritis of the right knee.

Entitlement to an increased rating from October 14, 2015.

Again, in the July 2017 SSOC, the RO increased the Veteran's right knee disability from 20 percent to 30 percent disabling , effective October 14, 2015; based in part on an October 14, 2015 VA medical examination. 

An October 14, 2015 VA medical examination of the right knee reflects the Veteran's subjective complaints of constant pain, swelling, cracking, locking, and giving away. Objectively, the report reflects localized tenderness, crepitus, and no ankylosis or instability. The examination further reflects right knee flexion with motion of 0 to 80 degrees. The examination further noted the Veteran's right knee leg extension with motion of 140 to 25 degrees. On repetitive testing the Veteran's right knee flexion was 0 to 70 degrees, with right knee extension unchanged.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's right knee has range of motion from at least 0 to 70 degrees in regard to flexion, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See October 2015 VA medical examination).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. While the Veteran has complained of right knee instability; joint instability can be objectively diagnosed upon clinical examination. Thus, even if the Veteran sincerely believes that his knee experiences stability, instability itself, can be clinically tested for and diagnosed. Thus, the Board finds the objective testing reflecting no instability or subluxation, more probative than the Veteran's lay statements in this regard. As such, a rating under this diagnostic code is not applicable. 

A separate rating of 20 percent under DC 5258 is warranted because the evidence reflects the Veteran with a semilunar cartilage condition with frequent episodes of locking and pain into the right knee joint. 

Again, a separate rating under Diagnostic Code 5259 would not be warranted, because the symptoms related to the Veteran's right knee semilunar cartilage condition are compensated by the rating under Diagnostic Code 5258. Here, the Veteran's residual symptoms associated with his right knee semilunar removal are the same or similar manifestations with regard to his right knee similar tear. As such, a separate compensable under Diagnostic Code 5259 is not warranted.

A rating under DC 5260 is not applicable. A 10 percent rating is warranted for leg flexion limited to 45 degrees. The Veteran's right leg flexion is limited at 70 degrees due to pain. 

A rating of 30 percent under DC 5261 is warranted for right leg extension. Here the Veteran's right knee extension is limited to 25 degrees. A higher rating is not applicable as the veteran's right knee extension is not limited by 30 degrees or more.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain, swelling, cracking, locking, and giving away. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

In conclusion, based on the objective clinical evidence, a separate rating of 20 percent under DC 5258 is warranted for the Veteran's semilunar cartilage condition associated with his service-connected residuals of injury to right knee with degenerative joint disease. Additionally, a separate rating of 30 percent under DC 5261 is warranted for right knee extension limitation, effective October 14, 2015.

Entitlement to an increased rating from June 15, 2017, and thereafter.

The July 2017 SSOC, the RO increased the Veteran's right knee disability from 30 percent to 40 percent disabling , effective June 15, 2017; based in part on an June 15, 2017 VA medical examination.

A June 15, 2017 VA medical examination of the right knee reflects the Veteran's subjective complaints of severe pain and swelling. Objectively, the report reflects no ankylosis, no effusion, and no instability. The examination further reflects right knee flexion with motion of 0 to 90 degrees. The examination further noted the Veteran's right knee leg extension with motion of 90 to 40 degrees. 

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's right knee has range of motion from at least 0 to 70 degrees in regard to flexion, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See June 2017 VA medical examination).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. While the Veteran has complained of right knee instability; joint instability can be objectively diagnosed upon clinical examination. Thus, even if the Veteran sincerely believes that his knee experiences stability, instability itself, can be clinically tested for and diagnosed. Thus, the Board finds the objective testing reflecting no instability or subluxation, more probative than the Veteran's lay statements in this regard. As such, a rating under this diagnostic code is not applicable. 

A separate rating of 20 percent under DC 5258 is warranted because the evidence reflects the Veteran with a semilunar cartilage condition with frequent episodes of locking and pain into the right knee joint. 

Again, a separate rating under Diagnostic Code 5259 would not be warranted, because the symptoms related to the Veteran's right knee semilunar cartilage condition are compensated by the rating under Diagnostic Code 5258. Here, the Veteran's residual symptoms associated with his right knee semilunar removal are the same or similar manifestations with regard to his right knee similar tear. As such, a separate compensable under Diagnostic Code 5259 is not warranted.

A rating under DC 5260 is not applicable. A 10 percent rating is warranted for leg flexion limited to 45 degrees. The Veteran's right leg flexion is limited at 90 degrees due to pain. 

A rating of 40 percent under DC 5261 is warranted for right leg extension. Here the Veteran's right knee extension is limited to 40 degrees. A higher rating is not applicable as the Veteran's right knee extension is not limited by 45 degrees or more.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain and swelling. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

Based on the objective clinical evidence, a separate rating of 20 percent under DC 5258 is warranted for the Veteran's semilunar cartilage condition associated with his service-connected residuals of injury to right knee with degenerative joint disease. Additionally, a separate rating of 40 percent under DC 5261 is warranted for right knee extension limitation, effective June 15, 2017.

Status post navicular fracture, left foot, with plantar fasciitis, left foot prior to October 14, 2015 and in excess of 20 percent thereafter.

Legal Criteria

Prior to October 14, 2015, the status post navicular fracture, left foot, with plantar fasciitis was rated as 10 percent disabling. 

The Veteran's claim for entitlement to an increased rating in excess of 10 percent for status post navicular fracture, left foot, with plantar fasciitis was received in April 2008.

The Veteran's status post navicular fracture, left foot, with plantar fasciitis has been evaluated under Diagnostic Code 5276.

Unilateral flat feet is rated as 10 percent disabling according to Diagnostic Code 5276. See 38 C.F.R. § 4.71a. A 10 percent rating is assignable for moderate involvement, whether unilateral or bilateral, with objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet. 

A 20 percent evaluation is assignable for severe unilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities. 

A 30 percent rating is assignable for pronounced unilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances. See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.

Analysis

A September 2008 VA examination reflects the Veteran's left foot with mild tenderness along the proximal third plantar aspect, no evidence of abnormal weight bearing, no calluses on the medial border, and Achilles in mild valgus.

The July 2010 examination reflects the Veteran with slight swelling over lateral malleolus. The examination further noted no painful motion, tenderness, instability, weakness, or abnormal weight bearing. Additionally, the examination noted no hallux valgus, clawfoot, flatfoot, muscle atrophy, malunion, or nonunion.

The October 14, 2015 examination reflects the Veteran with pain in left midfoot on weight bearing. The examination further noted the Veteran's left foot disability severity as moderate, requiring arch supports, custom orthotics, or shoe inserts.

The June 2017 examination reflects the Veteran's left foot with painful manipulation, abnormal weight bearing, calluses on the medial border, and Achilles in mild valgus. Additionally, the examination noted no hallux valgus, clawfoot, muscle atrophy, malunion, or nonunion. Further, the examination noted the Veteran's left foot with extreme tenderness of the plantar surface, no displacement or severe spasm of the Achilles tendon.

The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the claims folder reflects that an increased rating in excess of 10 percent from prior to October 14, 2015 is not warranted. The Board find's the Veteran's symptomology prior to October 14, 2015 did not approximate the criteria for a 20 percent rating under Diagnostic Code 5276. See 38 C.F.R. § 4.7. Specifically, prior to October 14, 2015, the Veteran was not shown to have severe unilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities. 

Additionally, the Board finds that an increased rating in excess of 20 percent from October 14, 2015 is not warranted. The Veteran's left foot was not shown to have extreme tenderness of plantar surfaces of the left foot, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.

The Board has also considered whether a higher rating is available under any of the other diagnostic codes used for rating the Veteran's left foot,. DC 5277 (weak foot, unilateral), 5279 (metatarsalgia), 5280-5281 (hallux valgus) and 5282 (hammer toe) are not applicable. Therefore, an increased rating under these codes is not assignable. Further, the Veteran does not have claw foot under DC 5278, or malunion or nonunion of tarsal or metatarsal bones under DC 5283. Diagnostic Code 5284 provides ratings for residuals of other foot injuries. Moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling. Here, the objective medical evidence reflects the Veteran's left foot disability severity as moderate with symptoms such as painful manipulation, abnormal weight bearing, calluses on the medial border, and Achilles in mild valgus. Evaluating the Veteran's left foot disability under DC 5276 provides the Veteran with a higher disability rating than DC 5284. Additionally, DC 5276 specifically contemplates the Veteran's left foot disability symptomatology. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his right knee and left foot disabilities. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to a separate rating of 20 percent disabling for semilunar cartilage condition associated with his service-connected residuals of injury to right knee with degenerative joint disease, is granted, throughout the appeals period, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating of 10 percent, but not greater, for osteoarthritis of the right knee prior to October 14, 2015, is granted.

Entitlement to an increased rating in excess of 30 percent disabling, for limitation of right knee extension associated with service-connected residuals of injury to right knee with degenerative joint disease, from October 14, 2015 to June 15, 2017, is denied.

Entitlement to an increased rating in excess of 40 percent disabling for limitation of right knee extension associated with service-connected residuals of injury to right knee with degenerative joint disease, from  June 15, 2017, and thereafter is denied.

Entitlement to a rating in excess of 10 percent for status post navicular fracture, left foot, with plantar fasciitis prior to October 14, 2015 and in excess of 20 percent thereafter, is denied.


REMAND

As noted above, the Board remanded the issue of entitlement to sleep apnea in January 2015 for further development. Specifically, the Board found that a medical examination and opinion was needed as to whether the Veteran's current sleep apnea is related to his military service, to include his service-connected disabilities.

The Veteran was afforded a VA medical examination in October 2015. The examiner opined that the Veteran's sleep apnea is less likely as not incurred in or caused by his military service. The examiner explained that the Veteran's in-service treatment records did not consist of a primary sleep disorder. Additionally, the examiner attributed the Veteran's 60 pound post-service weight gain to his sleep apnea. The examiner noted that weight gain is a significant risk for the development of obstructive sleep apnea. 

In a July 2016 addendum, the October 2015 examiner explained that it would be speculation to comment on whether the Veteran's service-connected bilateral knee and left foot disability resulted in his current weight gain. The examiner continued to note that obesity has multiple factors to include lifestyle choices, eating patterns, a hereditary component, age, medication effects, ethnicity, and socioeconomic factors.
The Board is not satisfied with the October 2015 and July 2017 medical opinions and finds that a supplemental opinion is necessary.  While the October 2015 medical opinion attributes the Veteran's weight gain to his sleep apnea; the examiner fails to provide an opinion on whether the Veteran's service-connected disabilities cause or aggravates the his sleep apnea. In the July 2017 addendum, the examiner notes several factors that contribute to obesity; however, the examiner fails to note or discuss the affects the Veteran's service-connected disabilities has on his mobility and ability to exercise. The Board finds that a supplemental opinion discussing the effects of the Veteran's service-connected disabilities in regard to their relation to sleep apnea and/or obesity is needed. 

Additionally, the Board notes that the Veteran is currently service-connected for depressive disorder due to chronic pain. The Board finds that a supplemental opinion addressing the Veteran's psychiatric disability in regard to sleep apnea and/or obesity is needed as well. 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his sleep apnea, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others, review the record, and offer an opinion as to as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's sleep apnea is caused or aggravated (worsened) by obesity; and, if so, whether the obesity is caused or aggravated by the service-connected disabilities. The examiner should address the Veteran's reports of gaining weight due to inactivity resulting from his service-connected joint disabilities. 

A complete rationale should be given for all opinions and conclusions expressed. If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope of a medical professional conversant in VA practices.

3. Ensure that the examination reports comply with (answer the questions posed in) this Remand. If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


